Name: Regulation (EEC) No 2264/69 of the Commission of 13 November 1969 on applications for reimbursement of aid granted by Member States to organisations of fruit and vegetable producers
 Type: Regulation
 Subject Matter: plant product; NA;  agricultural structures and production;  agricultural policy
 Date Published: nan

 Avis juridique important|31969R2264Regulation (EEC) No 2264/69 of the Commission of 13 November 1969 on applications for reimbursement of aid granted by Member States to organisations of fruit and vegetable producers Official Journal L 287 , 15/11/1969 P. 0003 - 0006 Finnish special edition: Chapter 3 Volume 2 P. 0234 Danish special edition: Series I Chapter 1969(II) P. 0463 Swedish special edition: Chapter 3 Volume 2 P. 0234 English special edition: Series I Chapter 1969(II) P. 0473 - 0477 Greek special edition: Chapter 03 Volume 4 P. 0251 Spanish special edition: Chapter 03 Volume 3 P. 0154 Portuguese special edition Chapter 03 Volume 3 P. 0154 REGULATION (EEC) No 2264/69 OF THE COMMISSION of 13 November 1969 on applications for reimbursement of aid granted by Member States to organisations of fruit and vegetable producers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 159/66/EEC (1) of 25 October 1966 laying down additional provisions for the common organisation of the market in fruit and vegetables; Having regard to Council Regulation (EEC) No 449/69 (2) of 11 March 1969 on the reimbursement of aid granted by Member States to organisations of fruit and vegetable producers, and in particular Article 7 (3) thereof; Whereas the applications for reimbursement of aid granted to organisations of fruit and vegetable producers by Member States, up to 50 % of which may be reimbursed by the Guidance Section of the European Agricultural Guidance and Guarantee Fund, must contain certain information which should be set out in a uniform manner by Member States to make it easier to verify whether such applications are in accordance with the provisions of Regulation No 159/66/EEC and the provisions of Regulation (EEC) No 449/69, and to take a decision on them; Whereas if the Commission considers that the documents regularly supplied to it by Member States are insufficient, or that the contents thereof are not sufficiently complete to make it possible to verify whether the conditions laid down for granting aid to producer organisations have been fulfilled, the Commission may ask the Member State concerned for supporting documents or additional documents; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Fund Committee; HAS ADOPTED THIS REGULATION: Article 1 1. Applications for reimbursement made by Member States in accordance with the provisions of Article 7 of Regulation (EEC) No 449/69 shall be submitted in accordance with the Tables set out in Annex I to this Regulation. 2. In respect of each producer organisation the information requested in Annex II to this Regulation must be provided so that the Commission may decide on the first reimbursement of aid granted to those organisations. Article 2 1. At the request of the Commission, the Member State shall transmit to it within one month the supporting documents in its possession - or certified copies thereof - on the basis of which the aid provided for in Article 2 (1) of Regulation No 159/66/EEC was calculated. 2. In order that there may be effective checking of the application for reimbursement of the aid provided for in Article 2 (1) of Regulation No 159/66/EEC, the Member State shall transmit to the Commission, at the latter's request and within the specified period, all supporting documents or documents other than those laid down in paragraph 1 of this Article which may be important for calculating the above-mentioned aid. (1)OJ No 192, 27.10.1966, p. 3286/66. (2)OJ No L 61, 12.3.1969, p. 2. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 1969. For the Commission The President Jean REY ANNEX I >PIC FILE= "T0001985""PIC FILE= "T0001987"> ANNEX II Information provided by Member States relating to producer organisations in accordance with the provisions of Article 1 of Regulation No 159/66/EEC >PIC FILE= "T9000296">